Citation Nr: 0805083	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to an initial evaluation in excess of 0 
percent for left Achilles tendonopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied service connection for a wrist 
overuse and granted service connection for left Achilles 
tendonopathy, assigning a 0 percent rating, effective July 1, 
2003.  The veteran disagreed with this decision.

The issue of the veteran's left wrist disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Service treatment records do not include any diagnosis, 
complaints or treatment for a right wrist disability.

2.  The veteran's left foot demonstrates a full range of 
motion with dorsiflexion ranging from 0 to 20 degrees and 
plantar flexion ranging from 0 to 45 degrees, both without 
pain on motion.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


2.  The criteria for rating in excess of 0 percent for left 
Achilles tendonopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any additional 
evidence that pertains to the claim.  

With regard to his left Achilles tendon condition, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Moreover, the veteran submitting private treatment records 
and statements as to why his claim should be granted, and 
indicated on his substantive appeal that he has provided all 
documents pertinent to the appellate issues.  The veteran's 
service treatment records have been obtained and he was 
provided a VA examination.

Thus, the VCAA provisions have been considered and complied 
with.  The veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no indication that there is any 
additional notice to provide or evidence to obtain. Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: the veteran's contentions, 
service treatment records, private medical records and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection-Right Wrist Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran asserts that he is entitled to service connection 
for his right wrist disability.  Although the veteran claims 
his wrist condition began in service and has continued to 
this date, service treatment records do not reflect any 
complaints, treatment, or findings of a right wrist 
disability or injury. 

The earliest report of a right wrist condition was the August 
2003 VA examination.  The veteran stated that his right wrist 
began hurting in 2002 though it was not injured.  He stated 
that the wrist hurts if he picks up something heavy and he 
cannot do push-ups because of it.  Range of motion of the 
wrist was normal, with dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, right and left radial deviation to 20 
degrees, and ulnar deviation to 45 degrees, all without pain.  
There was no swelling or redness of the wrist joint and no 
tenderness to pressure over the joint.  The examiner 
diagnosed the veteran with right wrist strain. 

Although the veteran asserts that he suffers from a chronic 
right wrist condition that was incurred in service, the 
clinical findings reflect that no complaints were documented 
until after service, and physical examination findings at 
that time revealed normal range of motion.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic right 
wrist condition.

Increased Initial Rating-Left Achilles Tendonopathy

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

In this case there is no specific rating code addressing the 
Achilles tendon, therefore the VA must rate the condition 
analogously to an appropriate diagnostic code.  The RO 
evaluated the veteran's Achilles tendonopathy analogously to 
Diagnostic Code 5280 which does not accurately address the 
disability as this code pertains to the big toe.  The Board 
finds the more appropriate code is Diagnostic Code 5284 for 
foot injuries.

Under Diagnostic Code 5284 the evidence must demonstrate a 
moderate foot injury is present in order to assign a 10 
percent rating.  A 20 percent rating is assigned when the 
evidence shows moderately severe injuries.  A rating of 30 
percent is warranted when the evidence reflects severe foot 
injuries.  A 40 percent rating is assigned when the evidence 
demonstrates that the injuries reflect an actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  
Finally, a rating of 0 percent is assigned when the schedule 
does not provide a 0 percent evaluation for a diagnostic code 
and the requirements for a compensable evaluation have not 
been met.  38 C.F.R. § 4.31 (2007).  

The veteran contends that his left Achilles tendonitis 
problem is severe, stating that he has trouble walking, 
standing and running due to the pain.  He also asserts that 
the pain is so severe that he has trouble sleeping and 
requires medication.  

Service treatment records note the veteran being seen 
repeatedly for his left Achilles tendon complaints.  Records 
from January 2003 note that x-rays, bone scan, and an MRI 
were negative.  The MRI revealed no Achilles tendonopathy.  
There was no tenderness to palpation, no swelling, and no 
inflammation.  On separation clinical examination in March 
2003, the veteran's feet and lower extremities were normal.  

Private medical records from September 2003 reflect that he 
was taking medication for Achilles tendon pain.  

A VA examination in August 2003 reflects that while the 
examiner documented the veteran's reports of pain while 
standing and running, the veteran demonstrated no pain on 
motion during an examination of the foot.  Both Achilles 
tendons were noted to be strait and firm, and there was no 
pain on vigorous attempt to move either the left Achilles 
tendon.  An examination of the ankle was negative.  
Dorsiflexion in both feet was full, with 20 degrees 
dorsiflexion and 45 degrees plantar flexion, with no pain on 
motion.  Additionally there was no varus or valgus angulation 
of the feet.  

The objective findings of record do not reflect moderate, 
moderately severe, or severe foot disability to warrant a 
higher evaluation.  While the Board acknowledges the 
veteran's complaints of pain while walking, standing and 
running, the clinical findings demonstrate the veteran's 
Achilles tendonopathy as a mild foot injury at most, since 
the veteran displayed full range of motion in both feet that 
was not limited by pain.  Without any clinical findings that 
demonstrate limitation of motion in the left foot or painful 
motion, a higher evaluation would not be appropriate under 
Diagnostic Code 5284.  The Board has considered other 
possible Diagnostic Codes, but finds that in the absence of 
limited or painful motion, no other code would provide a 
compensable rating.  Thus, the preponderance of the evidence 
is against the claim for an initial evaluation in 
excess of 0 percent for left Achilles tendonopathy.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

1.  Service connection for a right wrist disability is 
denied.

2.  An initial evaluation in excess of 0 percent for left 
Achilles tendonopathy is denied.


REMAND

As noted above, the RO denied the veteran's claim for service 
connection for wrist overuse in August 2003.  He submitted a 
timely notice of disagreement in October 2003, and a 
statement of the case was issued.  The statement of the case 
limited the issue of service connection to a right wrist 
strain, excluding the left wrist disability.  In this case it 
was clear that the rating decision addressed both wrists.  
The veteran's notice of disagreement also reasonably 
encompassed both wrists.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case for service 
connection for a left wrist disability, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of service connection for a left 
wrist disability.  The appellant should be 
afforded the appropriate period of time to 
respond.  If the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


